Citation Nr: 1448131	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  11-05 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a left knee condition.

2.  Entitlement to service connection for a bilateral knee condition.  

3.  Entitlement to service connection for a bilateral foot condition

4.  Entitlement to service connection for a low back condition.

5.  Entitlement to service connection for a bilateral hip condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Waco, Texas, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  

The Veteran testified at a hearing in front of the undersigned Veteran's Law Judge (VLJ) sitting at the RO in July 2014.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The issues of entitlement to service connection for a bilateral knee, foot, hip and low back condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Evidence associated with the claims file since the last final denial of service connection for a left knee injury in September 2004 when considered by itself or in connection with evidence previously assembled, relates to an unestablished fact necessary to substantiate the claim; and raises a reasonable possibility of substantiating the claim of entitlement to service connection.  


CONCLUSION OF LAW

Evidence received since the September 2004 rating decision in relation to the Veteran's claim for entitlement to service connection for a left knee injury is new and material, and, therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 5103 (West 2002), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, and of which information and evidence that VA will seek to provide and which information and evidence the claimant is expected to provide.  Furthermore, in compliance with 38 C.F.R. § 3.159(b) (2014), the notification should include the request that the claimant provide any evidence in his possession that pertains to the claim.  In light of the Board's reopening and remanding of the claim, any deficiency regarding notice or development is harmless error at this time.

Claim to Reopen

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Entitlement to service connection for a left knee injury was originally denied in May 1996.  The RO essentially found that the evidence did not show that the Veteran has a left knee disability that arose on active duty.  The Veteran perfected an appeal of the decision to the Board.  The Board denied the Veteran's claim in a December 1998 decision.  As the Veteran did not appeal the Board's December 1998 decision, it is final.  38 C.F.R. § 20.1100.

Subsequent claims to reopen were denied in an August 2003 decision, an April 2004 decision and a September 2004 rating decision.  The Veteran did not express disagreement to any of these decisions.  Thus, they became final and the September 2004 decision is the most recent final denial of the claim.  

The Veteran filed a subsequent claim to re-open in July 2006.  Relevant evidence received since the September 2004 rating decision consists of VA treatment records, 2007 and 2012 VA examinations, private treatment records, and lay statements from the Veteran, his sister and a friend.  

The Board finds the Veteran has submitted new and material evidence regarding his claim for a left knee injury.  The RO in September 2004 essentially determined there was no link between the Veteran's current condition and service.  The significant new evidence includes a statement from the Veteran's friend.  In a January 2007 statement, the Veteran's friend reported that in the summer of 1968 he remembered that the Veteran hurt his knee while going through an obstacle course and it was a source of pain and discomfort for him during the remainder of basic training.  The Board finds the statement by the friend relates to previously unestablished elements of entitlement to service connection-namely, it supports the Veteran's current left knee condition may be related to or aggravated by his active duty.  Accordingly, this evidence is sufficient to reopen the previously denied claim for service connection of a left knee injury.  


ORDER

New and material evidence having been received, the claim for entitlement to service connection for a left knee disability is reopened; the appeal is granted to this extent only.



REMAND

The Veteran seeks entitlement to service connection for a bilateral knee, foot, hip and low back disabilities.  Unfortunately, the information in the current record is inadequate to make an informed decision and discloses a need for further development prior to final appellate review of this claim.

The Veteran testified during his July 2014 hearing that he was currently receiving VA treatment related to the disabilities that were on appeal.  See July 24, 2014 Board Hearing Transcript, p. 5.  The duty to assist requires that VA make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Further, VA records are considered to be constructively of record and VA is charged with knowledge of their contents.  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  On remand, efforts should be undertaken to associate updated treatment records with the claims file.

The Veteran also testified that he received private treatment and requested the record be held open for 30 days to submit the records.  The Board has not received any updated private treatment records.  On remand, the Veteran should be afforded another opportunity to submit pertinent outstanding private treatment records.  

The Board notes the Veteran contends his left knee condition has been aggravated by service.   The service treatment records reflect the Veteran reported a history of a left knee football injury prior to service.  See September 1967 report of medical history.  However, the VA enlistment examination in September 1967 did not note any left knee condition upon entry.  Therefore, the presumption of soundness applies.  As such, an opinion is necessary to address whether there is clear and unmistakable evidence that the Veteran's left knee condition existed prior to service, and clear and unmistakable evidence that it was not aggravated by service. 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should undertake appropriate development to obtain any relevant treatment records to include VA treatment records beyond December 2010 and request any necessary authorizations to obtain private records.

2.  Forward the Veteran's claims file, to an appropriate examiner for a records review and request that he or she provide an opinion with respect to the Veteran's bilateral knee condition.  

The claims file and any pertinent evidence in Virtual VA/VBMS should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  The examiner is asked to assume the Veteran is credible as to his reports of an in-service injury to his knees during basic training.

After reviewing the file, the examiner should render an opinion in response to the following questions: 

(a) Did a left knee injury clearly and unmistakably pre-exist prior to the Veteran's entrance to active duty?

(b) If the Veteran's left knee injury did clearly and unmistakably exist prior to his period of active duty, provide an opinion as to whether the disability clearly and unmistakably was not aggravated beyond the natural progression of the disability during his service.

(c)  If the Veteran's left knee condition did not clearly and unmistakably exist prior to his service and for the Veteran's right knee disability, provide an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that a knee injury originated during, or is etiologically related to, his period of active duty.

The examiner should provide a complete rationale for any opinions provided.  If the examiner is unable to provide any opinion requested, the examiner must fully explain why such opinion could not be obtained.  It is left to the examiner's discretion whether the Veteran should be physically examined again.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


